 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10        JAMES HELDT,                              Case No. 16-cv-885-BAS-NLS
11                                   Plaintiff,     ORDER GRANTING MOTION
                                                    TO FILE DOCUMENTS UNDER
12                                                  SEAL
              v.
13                                                  [ECF No. 57]
          THE GUARDIAN LIFE
14        INSURANCE COMPANY OF
          AMERICA,
15
                                   Defendant.
16
17           Presently before the Court is Defendant’s Motion to File Documents Under
18   Seal. (ECF No. 57.) Defendant seeks to file under seal portions of the declaration
19   of Kelly Gillespie, the declaration of Kimberly Stauder, and exhibits 8, 9, 10, 12, 13,
20   15, 16, 22, and 24.
21   I.      LEGAL STANDARD
22           “[T]he courts of this country recognize a general right to inspect and copy
23   public records and documents, including judicial records and documents.” Nixon v.
24   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record
25   is one ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the
26   starting point.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
27   2006) (citing Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir.
28   2003)). “The presumption of access is ‘based on the need for federal courts, although

                                              –1–                                     16cv885
 1   independent—indeed, particularly because they are independent—to have a measure
 2   of accountability and for the public to have confidence in the administration of
 3   justice.’” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir.
 4   2016) (quoting United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)).
 5         A party seeking to seal a judicial record bears the burden of overcoming the
 6   strong presumption of access. Foltz, 331 F.3d at 1135. The showing required to
 7   meet this burden depends upon whether the documents to be sealed relate to a motion
 8   that is “more than tangentially related to the merits of the case.” Ctr. for Auto Safety,
 9   809 F.3d at 1102. When the underlying motion is more than tangentially related to
10   the merits, the “compelling reasons” standard applies. Id. at 1096–98. When the
11   underlying motion does not surpass the tangential relevance threshold, the “good
12   cause” standard applies. Id.
13         “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest
14   in disclosure and justify sealing court records exists when such ‘court files might
15   have become a vehicle for improper purposes,’ such as the use of records to gratify
16   private spite, promote public scandal, circulate libelous statements, or release trade
17   secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). However,
18   “[t]he mere fact that the production of records may lead to a litigant’s embarrassment,
19   incrimination, or exposure to further litigation will not, without more, compel the
20   court to seal its records.” Id. (citing Foltz, 331 F.3d at 1136). The decision to seal
21   documents is “one best left to the sound discretion of the trial court” upon
22   consideration of “the relevant facts and circumstances of the particular case.” Nixon,
23   435 U.S. at 599.
24         Federal Rule of Civil Procedure 26(c), generally, provides the “good cause”
25   standard for the purposes of sealing documents. See Kamakana, 447 F.3d at 1179.
26   The test applied is whether “‘good cause’ exists to protect th[e] information from
27   being disclosed to the public by balancing the needs for discovery against the need
28   for confidentiality.” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir.

                                               –2–                                      16cv885
 1   2010) (quoting Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,
 2   1213 (9th Cir. 2002)). Under Rule 26(c), only “a particularized showing of ‘good
 3   cause’ . . . is sufficient to preserve the secrecy of sealed discovery documents.” In
 4   re Midland Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119
 5   (9th Cir. 2012) (emphasis added); see also Kamakana, 447 F.3d at 1180 (requiring a
 6   “particularized showing” of good cause). “Broad allegations of harm,
 7   unsubstantiated by specific examples or articulated reasoning, do not satisfy the Rule
 8   26(c) test.” Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).
 9   II.   ANALYSIS
10         The declarations and exhibits that Defendant seeks to file under seal contain
11   Plaintiff’s medical information. Documents containing specific medical information
12   may be filed under seal. See Domingo v. Brennan, 690 Fed. Appx. 928, 930 (9th Cir.
13   2017). The need to protect medical privacy qualifies as a “compelling reason” to
14   seal documents. G. v. Hawai’i, CV 08–00551 ACK–BMK, 2010 WL 2607483, at
15   *1 (D. Hawaii June 25, 2010); see also Lombardi v. TriWest Healthcare Alliance
16   Corp., CV 08–02381, 2009 WL 1212170, *1 (D. Ariz. May 4, 2009) (allowing the
17   defendant to file exhibits under seal where they contained “sensitive personal and
18   medical information”); Skinner v. Ashan, CV 04–2380, 2007 WL 708972, at *2
19   (D.N.J. Mar. 2, 2007) (observing that medical records “have long been recognized
20   as confidential in nature”).
21         Having reviewed Defendant’s request and the documents, the Court finds that
22   Defendant provides compelling reasons to seal portions of the declaration of Kelly
23   Gillespie, the declaration of Kimberly Stauder, and exhibits 8, 9, 10, 12, 13, 15, 16,
24   22, and 24. The Court GRANTS Defendant’s motion to file documents under seal.
25   (ECF No. 57.)
26         IT IS SO ORDERED.
27
28   DATED: November 13, 2018

                                              –3–                                     16cv885
